                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JIMMIE HOSKINS,
          Plaintiff,

       v.                                                  Case No. 20-C-417

DAVID BETH,
          Defendant.


                                           ORDER

       On June 22, 2020, I screened and dismissed the complaint for failure to state a

claim upon which relief can be granted. ECF No. 9. I instructed plaintiff to file an amended

complaint that complied with the instructions in the screening order, on or before July 16,

2020, if he wanted to proceed with this lawsuit. Id. at 8. I warned plaintiff that failure to do

so would result in dismissal of this case with a “strike” under 28 U.S.C. § 1915(g). Id. at

8-9. I also gave plaintiff the option to voluntarily dismiss this case to avoid the possibility

of incurring a “strike.” Id. at 9. Plaintiff neither filed an amended complaint nor voluntarily

dismissed the case. Accordingly,

       IT IS ORDERED that this case is DISMISSED under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) because the complaint fails to state a claim upon which relief can be

granted.

       IT IS ORDERED that the Clerk of Court enter judgment accordingly.

       IT IS ORDERED that the Clerk of Court document that this inmate has incurred a

“strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that a copy of this order be emailed to:

DLSFedOrdersEastCL@doj.state.wi.us.



            Case 2:20-cv-00417-LA Filed 07/22/20 Page 1 of 2 Document 10
       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within thirty days of the entry of judgment. See Fed. R. of App. P. 3, 4.

This court may extend this deadline if a party timely requests an extension and shows

good cause or excusable neglect for not being able to meet the thirty-day deadline. See

Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The court

cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule

of Civil Procedure 60(b) must be filed within a reasonable time, generally no more than

one year after the entry of the judgment. The court cannot extend this deadline. See Fed.

R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated at Milwaukee, Wisconsin, this 22nd day of July, 2020.

                                                    s/Lynn Adelman________________

                                                    LYNN ADELMAN
                                                    United States District Judge




                                                2



          Case 2:20-cv-00417-LA Filed 07/22/20 Page 2 of 2 Document 10
